Citation Nr: 0719756	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  04-03 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether the rating decision of July 9, 1994, assigning an 
effective date of February 27, 1994, for a 50 percent 
disability rating for post-traumatic stress disorder (PTSD) 
was based on clear and unmistakable error (CUE). 


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from March 1969 to March 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
St. Louis, Missouri, Department of Veterans Affairs (VA) 
Regional Office (RO), which found that no revision was 
warranted in a July 9, 1994, decision to assign an effective 
date of February 27, 1994, for the grant of an increased 
evaluation of 50 percent for PTSD.  Jurisdiction over the 
claims files was subsequently transferred to the RO in 
Columbia, South Carolina.

In August 2005, the Board denied the veteran's appeal.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In November 
2006, the Court granted a joint motion of the parties, and 
remanded the matter to the Board for action consistent with 
the joint motion.  


FINDING OF FACT

A July 9, 1994, rating decision assigning an effective date 
of February 27, 1994, for a 50 percent disability rating for 
PTSD was supported by evidence then of record.


CONCLUSION OF LAW

The RO decision of July 9, 1994, assigning an effective date 
of February 27, 1994, for a 50 percent disability rating for 
PTSD, was not based on CUE.  38 U.S.C.A.     § 7105 (West 
2002); 38 C.F.R. § 3.105 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As a preliminary matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, is not applicable to the instant CUE motion for the 
reason that a CUE motion is not a claim or an application for 
VA benefits and therefore duties associated with such claims 
or applications are inapplicable, including notification 
under 38 U.S.C.A. § 5103(a).  See Livesay v. Principi, 15 
Vet. App. 165 (en banc) (2001).

Legal Criteria

An increased rating will be effective the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred, if the claim is received within one 
year from such date; otherwise, the increased award will be 
effective from the later of the date of receipt of the claim 
or date entitlement arose.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(o) (2006).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a) (2006).

Once a formal claim for compensation has been granted, 
receipt of a report of examination or hospitalization by VA 
will be accepted as a claim for increased benefits if the 
report relates to examination or treatment of a disability 
for which service connection has been previously established.  
The date of outpatient or hospital examination or date of 
admission to a VA hospital will be accepted as the date of 
receipt of claim.  38 C.F.R. § 3.157(b) (2006).

An unappealed decision of the RO becomes final and binding 
and is not subject to revision on the same factual basis in 
the absence of CUE.  Previous determinations which are final 
and binding will be accepted as correct in the absence of 
CUE. Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 U.S.C.A. § 5109A 
(West 2002); 38 C.F.R. § 3.105(a) (2006).

The criteria to determine whether CUE was present in a prior 
determination are as follows:  (1) either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  Russell v. 
Principi, 3 Vet. App. 310 (1992).

CUE is a very specific and rare kind of 'error.'  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Fugo v. Brown, 
6 Vet. App. 40, 43-44 (1993).  If a claimant-appellant wishes 
to reasonably raise CUE there must be some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error that, if true, would be CUE on its face, 
persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error.  
There is a presumption of validity to otherwise final 
decisions, and where such decisions are collaterally 
attacked-and a CUE claim is undoubtedly a collateral 
attack-the presumption is even stronger.  See Grover v. 
West, 12 Vet. App. 109, 111-12 (1999); Daniels v. Gober, 10 
Vet. App. 474, 478 (1997); Caffrey v. Brown, 6 Vet. App. 377, 
383-384 (1994); Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  
See also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999) 
(expressly adopting the "manifestly changed the outcome" 
language in Russell).

Analysis

In the joint motion for remand, the parties agreed that the 
Board did not provide adequate reasons or bases concerning 
its application of 38 C.F.R. § 3.156(b).  The Board had found 
that 38 C.F.R. § 3.156(b) was not applicable because the 
veteran's April 1994 statement with medical evidence was not 
a claim to reopen.  The parties agreed that the Board did not 
address its reasoning in light of the fact that the veteran 
submitted this evidence before the expiration of the appeal 
period.  The parties took note that section 3.156(b) provides 
that the submission of new and material evidence prior to the 
expiration of the appeal period will be considered as having 
been filed in connection with the claim that was pending at 
the beginning of the appeal period.  The parties agreed that 
the Board did not address whether application of 38 C.F.R. 
§ 3.156(b) warranted staged ratings in the veteran's case.  

The parties also agreed that the Board did not provide an 
adequate explanation concerning how the RO conducted a proper 
fact finding of when the veteran's PTSD increased.  The 
parties took note of 38 C.F.R. § 3.400(o)(2).  The Board had 
found that the earliest date that it was factually 
ascertainable that an increase in disability pertaining to 
the veteran's PTSD had occurred was February 27, 1994.  The 
parties, however, argued that the July 9, 1994, rating 
decision made no determination concerning whether it was 
factually ascertainable in the one year before the VA medical 
record of February 27, 1994, that the veteran's PTSD had 
increased in severity.  The parties maintained that the Board 
misinterpreted section 3.400(o)(2) and "failed to require 
the VA to develop evidence as to whether [the veteran's] 
disability had increased in severity in the one year prior to 
April 5, 1994."   

The veteran's original claim of entitlement to service 
connection for PTSD was filed on February 10, 1993.  In a 
June 1993 rating decision, the RO granted service connection 
for PTSD and assigned a disability rating of 30 percent 
effective February 10, 1993.  The grant of service connection 
and assigned disability rating were based on evidence that 
included VA treatment records dated in February 1993 and an 
April 1993 VA examination report. 

In a statement filed on April 5, 1994, the veteran reported 
that his PTSD had "worsened," and he asked for a re-
evaluation of his disability and an increase in disability 
compensation.  Pertinent VA treatment records dated beginning 
February 27, 1994, through April 1994 were associated with 
the claims file.  In a July 9, 1994, rating decision, the RO 
increased the veteran's disability rating to 50 percent, 
effective February 27, 1994.  The veteran did not appeal the 
July 9, 1994, rating decision.

The veteran's April 5, 1994, statement was received within 
one year of the June 1993 rating decision.  His statement, 
however, is unequivocally a new claim seeking an increased 
rating for PTSD, and not an attempt to reopen the previous 
(initial) claim by the submission of new and material 
evidence.  The veteran reported that his PTSD had 
"worsened" and he identified treatment records dated in 
1994 that reflected an increase in severity of his disability 
but that which did not pertain to the time period relevant to 
the June 1993 rating decision.  Had the veteran expressed 
disagreement with the initial rating assigned his PTSD and/or 
treatment records been associated with the claims file 
showing or suggesting that the initial disability rating 
assigned was not appropriate, then the April 5, 1994 
statement would have properly been treated as an attempt to 
reopen the old claim by the submission of new and material 
evidence or construed as a notice of disagreement.  Thus, 
notwithstanding that the veteran's April 5, 1994, statement 
and VA treatment records dated in 2004 (showing an increase 
in disability) were received before the expiration of the 
appeal period with respect to the June 1993 rating decision, 
this evidence was not new and material with respect to the 
time period relevant to the June 1993 rating decision.  
Therefore, this evidence may not be considered as having been 
filed in connection with the claim that was pending at the 
beginning of the appeal period.  The February 27, 1994, 
outpatient record relates to treatment of the veteran for 
PTSD and that is the date of receipt of the claim for 
increase for effective date purposes.  

The earliest date as of which it is factually ascertainable 
that an increase in disability pertaining to the veteran's 
PTSD had occurred is February 27, 1994.  On that date, it was 
specifically reported on a VA outpatient visit that the 
veteran's stress levels had increased, and this was confirmed 
in the later medical records.  The contentions that earlier 
VA medical records dated in April 1993 are inconsistent with 
a 30 percent rating and demand a 50 percent rating relate to 
the rating decision of June 1993.  The question of whether 
the June 1993 rating decision was based on CUE is not before 
the Board.  

As for staged ratings, assuming arguendo the RO treated the 
April 5, 1994, statement as a continuous prosecution of the 
original claim filed on February 10 1993, as noted above, the 
earliest date it was factually ascertainable that an increase 
in disability had occurred was February 27, 1994.  
Consequently, the veteran would have been assigned what he is 
already currently assigned for this period-a 30 percent 
rating, effective February 10, 1993, and a 50 percent rating, 
effective February 27, 1994.

As for whether it was factually ascertainable that the 
veteran's PTSD had increased in severity in the one year 
before February 27, 1994 (or April 5, 1994, as the parties 
later reference), this question has already been answered in 
the negative.  Based on the medical evidence of record, it 
was factually ascertainable that an increase in disability 
had occurred no earlier than February 27, 1994.  Moreover, 
since the April 1993 VA medical records were subsumed into 
the prior final rating decision in June 1993, the Board is 
precluded from using that evidence to establish the effective 
date of an increase based on the later claim of February 27, 
1994.  See Hazan v. Gober, 10 Vet. App. 511, 520-21 (1997) 
(providing that the Board is precluded from using evidence 
considered in a prior final decision as, in and of itself, 
evidence of entitlement to a higher rating as of that date).  
Also, the propriety of that rating decision is not at issue 
in this appeal.  The parties maintain that the Board should 
have ordered further development to address this issue.  It 
is well settled that allegations that VA failed in its duty 
to assist are, as a matter of law, insufficient to plead CUE.  
See Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994) ("an 
incomplete record, factually correct in all other respects, 
is not clearly and unmistakably erroneous").  In assigning 
an effective date of February 27, 1994, for the 50 percent 
rating, the RO properly applied the provisions of 38 C.F.R. 
§§ 3.157(b), 3.400(o)(2) to the facts as shown by the 
evidence at that time.

To the extent that the veteran is disagreeing with how the RO 
weighed or evaluated the evidence that was of record, the 
Board notes that an allegation that an RO inappropriately 
weighed the evidence does not fit the definition of a viable 
CUE claim.  Specifically, in Damrel v. Brown, 6 Vet. App. 242 
(1994), the Court held that the argument that the RO 
misevaluated and misinterpreted the evidence available to it 
at the time of a final prior determination (i.e., a 
reweighing of the evidence) is not the type of administrative 
error reversible under 38 C.F.R.              § 3.105(a).

In summary, there was no error of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, with which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error-there was no CUE.  In light of the above, the 
Board finds that the claim based on CUE must be denied due to 
the absence of legal merit under the law.  See Luallen v. 
Brown, 8 Vet. App. 92, 96 (1995); Sabonis v. Brown, 6 Vet. 
App. 426, 429-30 (1994).


ORDER

Having determined that the rating decision of July 9, 1994, 
assigning an effective date of February 27, 1994, for a 50 
percent disability rating for PTSD, was not based on CUE, the 
benefit sought on appeal is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


